DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           LYNN WEINBERG,
                              Appellant,

                                    v.

                           DEBORAH BORT,
                              Appellee.

                              No. 4D19-3040

                               [May 7, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Charles E. Burton, Judge; L.T. Case No. 502001CP003521.

   Lynn Weinberg, Bayville, NJ, pro se.

   Geoffrey M. Cohen of Cohen, Boca Raton, and Lisa Paige Glass of the
Glass Law Office, P.A., Boca Raton, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN and KLINGENSMITH, JJ., and LEVENSON, JEFFREY R., Associate Judge,
concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.